        Case 1:19-cv-02142-RMB-BCM Document 47 Filed 04/03/19 Page 1 of 3
                                        Brian S. Cousin                                                             Dentons US LLP
                                        Partner                                                         1221 Avenue of the Americas
                                                                                                          New York, NY 10020-1089
USDCSDNY                                brian.cousin@dentons .com                                                      United States
                                        D   +1 212 398 5776
DOCUMENT
                                                                                                                       dentons.com
ELE<;TRONICALLY FILED
DOC#:_ _ _ _ _ _ __
DATE nLED:        4/3/ 19
                                                              Judge Moses will conduct a conference
                                                              on these issues on April 4, 2019, at 9:30
  April 2, 2019                                               a.m. , in Courtroom 20A, 500 Pearl Street, New
                                                              York, New York.
  BYECF

  Hon. Barbara Moses
  United States Magistrate Judge
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street
  Courtroom 20A
                                                                                                           USDCSDNY
  New York, NY 10007


          Re:
                                        MEMO ENDORSED
                      Lek Securities Corp. , et al. v. Nicolas Louis, et al. ,
                                                                                                           DOCUMENT
                                                                                                         t t LECTRONICALLY FILED
                                                                                                         i: :1oc #:                    ,
                      Case No. 1:19-cv-02142(RMB/BCM) - Joint Letter on
                      Parties' Proposed Scheduling Orders and Protective Order
                                                                                                         !; ~, ' ~T n LED: 9/j/J 9
  Dear Judge Moses:

           This joint letter is respectfully being submitted in response to Your Honor' s March 25,
  2019 Order (ECF No. 39) instructing the parties to submit a joint letter providing a proposed
  discovery schedule and protective order and authorizing the parties to briefly set forth their
  positions in the event of disagreement. On Aprill, 2019, Judge Berman continued the TRO and
  instructed the parties to engage in discovery designed to enable the case to promptly proceed to a
  full trial on the merits (thus bypassing the need for a separate hearing on the plaintiffs' motion
  for a preliminary injunction). Court Tr. 3: 19-20, 9: 19-10: I. The parties, through their respective
  counsel, have conferred with respect to an appropriate schedule for such discovery, as well as a
  proposed form of protective order.

          The parties have been able to agree on a form of protective order with the exception of
  three paragraphs the defendants would like included and that the plaintiffs believe are not
  necessary or appropriate. Accordingly, we are submitting this letter with two versions of the
  protective order, a clean version marked as Exhibit 1-A and a redline version marked as Exhibit
  1-B, which illustrates the three paragraphs about which the parties were unable to agree.




  Hamilton Harrison & Mathews • Mardemootoo Balgobin • HPRP • Zain & Co. • Delany Law • Dinner Martin • Maclay Murray & Spens   •
  Gallo Barrios Pickmann • Munoz • Cardenas & Cardenas • Lopez Velarde • Rodyk • Boeke! • OPF Partners • ~
     Case 1:19-cv-02142-RMB-BCM Document 47 Filed 04/03/19 Page 2 of 3
                              Hon. Barbara Moses
                                                                                            dentons.com
                              April 2, 2019
                              Page 2




       The parties have not been able to agree on the scope or schedule for discovery.
Accordingly, consistent with Your Honor's March 25, 2019 Order, the plaintiffs and defendants
have each prepared proposed schedules. The plaintiffs' proposed schedule is attached hereto as
Exhibit 2. The defendants offer two proposed schedules, attached hereto as Exhibits 3-A and 3-
B.

       Plaintiffs' Position on Their Proposed Scheduling Order:

         In light of Judge Berman's instructions that the parties proceed with discovery so that a
full trial on the merits can be scheduled after the completion of that discovery, plaintiffs believe
that the Court should enter their proposed scheduling order attached as Exhibit 2. Consistent
with judicial economy and efficiency, plaintiffs' proposed schedule provides for a streamlined
but reasonable process that balances the parties' rights to full merits discovery under the Federal
Rules of Civil Procedure - by way of document production (Fed. R. Civ. P. 26(b)),
interrogatories (Fed. R. Civ. P. 26(b)), and oral depositions (Fed. R. Civ. P. 30) - with the
parties' desire for expedited discovery. No aspect of plaintiffs' proposed schedule, in any way,
goes beyond the depositions plaintiffs are entitled to as a matter ofright under Fed. R. Civ. P.
30(a). Plaintiffs do not believe that either of the defendants' proposed schedules adequately
takes into consideration or protects the plaintiffs' rights under the Federal Rules of Civil
Procedure to (1) request and receive documents relevant to each of the causes of action set forth
in the complaint and each of the defenses pied in the defendants' answers (to date, none of the
defendants have answered the complaint) and (2) conduct oral depositions prior to trial on the
merits.

       Defendants' Position on Their Proposed Scheduling Order:

         The defendants believe that in light of Judge Berman's instructions on the record on April
1, 2019, and for reasons of judicial economy and efficiency and other reasons briefly set forth
below, that the Court should enter a very expedited schedule without oral depositions and limited
document discovery. This proposed schedule is attached as Exhibit 3-A. The defendants believe
this is appropriate due to the facts that (i) the individual defendants Nicolas Louis and Jonathan
Fowler (the "Individual Defendants") have been suspended from working for nearly a month and
are no longer earning their full salaries, (ii) the plaintiffs have failed to make any non-conclusory
allegations regarding the trade secrets and/or confidential information the defendants purportedly
possess, (iii) any discovery beyond very limited document discovery will permit the Plaintiffs to
elongate the litigation unnecessarily while the Plaintiffs search for evidence to substantiate their
conclusory allegations and attempt make this cost-prohibitive for all Defendants. In the event
the Court declines to enter this proposed order Exhibit 3-A, the Defendants have developed an
alternate proposal, attached as Exhibit 3-B, that provides for more robust discovery consistent
with the schedule proposed by the Plaintiffs on a more expeditious timeframe. In that scenario,
the Defendants expect Plaintiffs to respond comprehensively to the full written discovery
requests propounded by the Individual Defendants and the Volant defendants on April 2, 2019.
    Case 1:19-cv-02142-RMB-BCM Document 47 Filed 04/03/19 Page 3 of 3
                             Hon. Barbara Moses                                         dentons.com
                             April 2, 2019
                             Page 3




         Counsel for the parties respectfully request a conference with Your Honor to further
discuss the parties' submissions.



                                                  Respectfully submitted,

                                                  /s Brian S. Cousin
                                                  Brian S. Cousin




cc: All Counsel of Record
